Honorable James U. Cross             Opinion No.   M-879
Executive Director
Texas Parks and Wildlife             Re:   Construction of Article
   Department                              895c and 978j-1, 513(o),
John H. Reagan Building                    Vernon's Penal Code, con-
Austin, Texas 78701                        cerning nonresident hunters
                                           licenses as a requirement
                                           for hunting deer or jave-
Dear Mr. Cross:                            lina, and related questions.

     This is in response to your recent request for our
opinion concerning a possible conflict between certain pro-
visions of Articles 895c, and 9785-1, Section 13(o)*, Texas
Penal,Code, and related problems.

            In its~pertinent parts Article 895c provides:

               "Section 1. No citizen of this State shall hunt
            any wild bird or wild animal outside the county
            of his residence without first having pro-
            cured from the Game and Fish Commission,
            or one of its authorized agents, a license
            to hunt, for which he shall pay the sum of
            Three Dollars and fifteen cents ($3.15);
            fifteen cents (15+) of which amount shall
            be retained by the issuing officer as his
            fee for collecting.

               "Section 2. No nonresident citizen of this State
            or alien shall hunt any wild bird or wild
            animal in this State without first having
            procured from the Game and Fish Commission,
            or one of its authorized agents, a nonresident
*   *   *


            *Section 13(o) was added by Acts 1971, 62nd Legislature,
             Regular Session, H. B. 676, Sec. 2.




                                  -4289-
Honorable James U. Cross, Page 2            (M-879)



      hunting license. The fee for a nonresident
      citizen or alien hunting license shall be
      Twenty-five Dollars ($25); . . .

         "Section 5. It shall be unlawful for any person to
      procure or possess more than one hunting license
      during a license year. . . ."

In its pertinent parts Article 9783-1, Section 13(o) provides:

         "(0)   [In the designated area in Sabine and
      San Augustine counties] the commission shall:

         "(1) provide a special archery season for
      the taking of deer of either sex from October
      1 to and including October 31 of each year;

         u (2) it shall be lawful to take, hunt or
      kill javelina at any time using bow and arrow
      of legal specifications; provided, however,
      that it shall be unlawful to use crossbow at
      any time, and, further be it provided that it
      shall be lawful to use firearms for the taking
      of javelina during and concurrent with the
      deer season as set by the Commission;

         I8(3) require a special hunting license for
      nonresidents for the taking of deer and javelina
      by bow and arrow during the special archery
      season and provide that the license fee is Five
      Dollars ($5) and that the license is valid for
      five days only; and

         "(4) it shall be lawful to take, hunt or
      kill deer of either sex during the lawful open
      season as set by the Commission."

      To give effect to both acts of the Legislature the two
sections must be construed together in a manner which most
nearly carries out the intent of the Legislature and avoids
conflicts where possible. As stated in Texas Liquor Control
Board v. Falstaff Distributing Co., 369 S.W.2d 483 (Tex.Civ.App.
1963, no writ):




                           -4290-
Honorable James U. Cross, Page 3                (M-879)



         "It is a cardinal rule for the construction
     of a statute that all of its provisions should
     be construed together, and effect given to all
     if possible.   Lufkin v. City of Galveston, 63
Tex. 437; Spence v. Fenchler, 107 Tex. 443, 180
S.W. 597; Martin v. Sheppard, 129 Tex. 110, 102
     S.W.Zd 1036. The court should determine the pur-
     pose of the legislature and give some effect to
     every express declaration of legislative intent.
     Citizens National Bank of Hillsboro v. Graham,
     117 Tex. 357, 4 S.W.2d 541; Texas Bank & Trust
     Co. v. Austin, 115 Tex. 201, 280 S.W. 161. . . ."
      (at p. 486).

      Article 895c requires a general hunting license through-
out the state and throughout the year for the following ob-
vious purposes:

      1.   To control hunting in Texas.
      2.   To restrict the number of hunters
           by charging a fee.
      3.   To raise revenue to support such a
           program.

Art. 9783-1, Section 13(o) establishes a special hunting area
with restricted privileges for all and a special hunting license
for nonresidents for a limited period only, for the following
obvious purposes:

      1.   To control hunting in the particular area.
      2.   To raise revenue to support such
           a program.

      Since no provision is made in Article 9783-1, Section 13(o)
exempting hunters from the provisions of Article 895c, our opin-
ion is that all persons (resident or nonresident) must first
comply with Article 895c by obtaining a hunting license before
hunting in the described area in Sabine and San Augustine coun-
ties at any ,time and in any manner; and the bag limit on game
in such area is subject to the restrictions placed upon such
license.

      In addition, a nonresident bow hunter must obtain the
special hunting license described in Article 978j-1, Section



                             -4291-
Honorable James U. Cross, Page 4             (M-879)



13(o) (3). Since the Legislature would have the power to pre-
vent such nonresident hunters from hunting upon the described
land it would necessarily have the lesser included power to
restrict such hunting.

      Since we perceive no conflict between the hunting
license of Article 895c and the special hunting license of
Article 9783-1, Section 13(o)(3) we also find no reason to
hold the special hunting license is subject to the provisions
of Section 5 of Article 895c aqainst obtaining more than one
hunting license. We therefore-advise you that (subject to
the restrictions on his hunting license) a nonresident may
obtain more than one five day special hunting license.

      Since Article 9783-1, Section 13(o) contains no pro-
vision limiting a nonresident hunter to the time and place set
forth in the act for the special archery season, you are there-
fore advised that a nonresident hunter is entitled to the full
use of his hunting license even though he has obtained and
exhausted one or more special hunting licenses; this is sub-
ject to including any game killed pursuant to the 6 ecial
hunting license in the bag limits, etc., available + to
under his hunting license.

      You are further advised that Article 978j-1, Section
13(o) makes no provision for tags to be issued with the
special hunting license so that the nonresident hunter need
only attach tags from his hunting license to game taken pur-
suant to the special hunting license.

                        SUMMARY

         To hunt in the special area set up for archery
      hunting in portions of Sabine and San Augustine
      counties, a nonresident hunter must qualify for a
      regular nonresident hunting license as provided in
      Article 895c, Vernon's Penal Code (and to which pri-
      vileges he is entitled in their entirety).   He must
      also qualify for a special hunting license as pro-
      vided in Article 978j-1, Section 13(o) (3) Vernon's
      Penal Code, under which he may obtain as many li-
      censes each season as there are five day periods




                            -4292-
.   .-




         Honorable James U. Cross, Page 5                  (M-879)



               in the season.                hunting license need
               not have tags attached.

                                             very tru>y,



                                                 c. MARTIN
                                    Attorn       General of Texas

         Prepared by Howard M. Fender
         Assistant Attorney General

         APPROVED:
         OPINION COMMITTEE

         Kerns Taylor, Chairman
         W. E. Allen, Co-Chairman

         Max Flusche
         Mel Corley
         Bob Lattimore
         Vince Taylor

         MEADE F. GRIFFIN
         Staff Legal Assistant

         ALFRED WALKER
         Executive Assistant

         NOLA WHITE
         First Assistant




                                        -4293-